CERTIFIED COPY Of a Document filed with the Province of British Columbia Registrar of Companies Notice of Articles CAROL PREST BUSINESS CORPORATIONS ACT This Notice of Articles was issued by the Registrar on: February 5, 2015 11:50 AM Pacific Time Incorporation Number: BC0172753 Recognition Date: Incorporated on March 21, 1978 NOTICE OF ARTICLES Name of Company: ALDERON IRON ORE CORP. REGISTERED OFFICE INFORMATION Mailing Address: 1240 -1 VANCOUVER BC V6E 4G1 CANADA Delivery Address: 1240 -1 RECORDS OFFICE INFORMATION Mailing Address: 1240 -1 Delivery Address: 1240 -1 Page: 1 of 3 DIRECTOR INFORMATION Last Name, First Name, Middle Name: MORABITO, MARK Mailing Address: 5 Delivery Address: 5 Last Name, First Name, Middle Name: Ashby, Ian Mailing Address: Delivery Address: Last Name, First Name, Middle Name: Loader, Adrian Mailing Address: FLAT B, CLINK WHARF, CLINK STREET LONDON SE1 9DG UNITED KINGDOM Delivery Address: FLAT B, CLINK WHARF, CLINK STREET LONDON SE1 9DG UNITED KINGDOM Last Name, First Name, Middle Name: Porter, David Mailing Address: Delivery Address: MARKHAM ON L6C 2P3 MARKHAM ON L6C 2P3 CANADA CANADA Last Name, First Name, Middle Name: Wang, Jinhui Mailing Address: SHIMAO BUILDING, 16TH FLOOR NO. 92 JIANGUO ROAD CHAO YANG DISTRICT BEIJING 100022 CHINA Delivery Address: SHIMAO BUILDING, 16TH FLOOR NO. 92 JIANGUO ROAD CHAO YANG DISTRICT BEIJING 100022 CHINA Last Name, First Name, Middle Name: Liu, Jian Mailing Address: SHIMAO BUILDING, 16TH FLOOR NO. 92 JIANGUO ROAD CHAO YANG DISTRICT BEIJING 100022 CHINA Delivery Address: SHIMAO BUILDING, 16TH FLOOR NO. 92 JIANGUO ROAD CHAO YAN DISTRICT BEIJING 100022 CHINA Page: 2 of 3 Last Name, First Name, Middle Name: Dalton, Brian F Mailing Address: Delivery Address: 7 PRIMROSE PLACE 7 PRIMROSE PLACE ST. JOHN'S NL A1B 4H1 ST. JOHN'S NL A1B 4H1 CANADA CANADA Last Name, First Name, Middle Name: Baker, John A.
